Citation Nr: 0941543	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-32 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the Veteran's increased 
rating claim for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's last VA psychological examination was conducted 
in September 2007 to determine the current severity of his 
service-connected PTSD and a global assessment of functioning 
(GAF) score of 55 was assigned during that examination.  This 
examination was conducted without a review of the Veteran's 
claims file.  A May 2008 VA treatment note reflects a GAF 
score of 42.  In an October 2009 presentation to the Board, 
the Veteran's representative contended that a new examination 
should be scheduled because the Veteran's PTSD symptoms had 
worsened since his last examination; the September 2007 VA 
examination was inadequate in that the claims file was not 
reviewed; and his last examination was too remote in time to 
accurately reflect the current severity of his symptoms.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  A new psychological examination is required in light 
of the Veteran's representative's statements regarding the 
worsening of his PTSD symptoms.

In addition, it is "essential, both in the examination and 
in the evaluation of disability, that each disability be 
viewed in relation to its history." 38 C.F.R. § 4.1 (2008).  
Thus, when VA undertakes to provide a medical examination or 
obtain a medical opinion, it must ensure that the examiner 
providing the report or opinion is fully cognizant of the 
claimant's past medical history.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008).  In this case, in order to be 
fully cognizant of the Veteran's history, the examiner must 
have access to the claims folder.

The claims file establishes that the Veteran undergoes 
regular treatment, including group therapy, for PTSD at the 
VAMC.  Treatment records dated through December 2008 are 
located in the claims file.  The most recent records reports 
that the Veteran received treatment in "PRRC" and was to be 
seen in PRRC the following Wednesday.  As these records have 
been identified and are potentially relevant to the instant 
claim, they must be obtained.  38 U.S.C.A. § 5103A.

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  In this 
case the Veteran is not employed, reportedly having retired 
with over 30 years of service at the telephone company.  A 
September 2006 psychological examination noted that the 
Veteran's employment would be "problematic" due to his PTSD 
symptoms and a June 2006 examiner noted that the Veteran was 
unemployable due to his symptoms.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
records of VA treatment for PTSD since 
December 2008.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  Following completion of the above-
referenced development, the RO/AMC should 
afford the Veteran a VA examination to 
determine the current severity of his 
service-connected PTSD.

The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report that the file was 
reviewed.  A rationale for all opinions 
should be provided.  

The examiner should provide an opinion as 
to whether the Veteran's service connected 
disabilities (PTSD, disability of the left 
knee, and cystic acne) would together 
preclude him from obtaining or maintaining 
gainful employment for which he would 
otherwise be entitled.  The examiner 
should provide a rationale for this 
opinion.

3.  The RO/AMC should adjudicate the 
Veteran's entitlement to TDIU.

4.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

